                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




RICHARD A. ARLEDGE,                          )
                                             )
             Plaintiff,                      )
                                             )             CIVIL ACTION NO.
VS.                                          )
                                             )             3:18-CV-0899-G
INTERNAL REVENUE SERVICE, ET                 )
AL.,                                         )
                                             )
             Defendants.                     )


                    MEMORANDUM OPINION AND ORDER

      Before the court are the defendants’ motions to dismiss under Rule 12(b)(6)

(docket entries 12, 14). For the reasons set forth below, the motions are granted.

                                  I. BACKGROUND

      The plaintiff Richard A. Arledge (“Arledge”) is currently incarcerated in a

federal penitentiary located in Pollock, Louisiana. Complaint for Expedited Relief

Under the Freedom of Information Act (“Complaint”) ¶ 1 (docket entry 1). Arledge

maintains that he made proper written requests under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552, to the defendants Internal Revenue Service (“IRS”)

and United States Attorney’s Office, Eastern District of Texas (“USAO”) and “there

is no legal basis for Defendants’ denial of such [requests].” Id. ¶ 15.
      Assistant United States Attorney Glenn Roque-Jackson (“Roque-Jackson”)

handled the criminal prosecution of Arledge. Memorandum in Support of the

Motion to Dismiss by the United States Attorney’s Office for the Eastern District of

Texas (“USAO Motion”) at 1 (docket entry 13). During the investigation and

criminal prosecution of Arledge, the IRS issued a subpoena to Wachovia Bank n/k/a

Wells Fargo Bank (“Wachovia”) in a related proceeding against Cecil W. Coleman.

Complaint ¶ 7. Wachovia complied with the subpoena and produced the requested

documents to the IRS. Id. In the subsequent criminal prosecution of Arledge, the

IRS and the USAO relied upon these documents. Id. Arledge contends that he only

received some of these documents during the discovery phase of his prosecution and

asserts that some documents in the possession of the defendants could contain

exculpatory evidence. Id.

      In a letter to the IRS dated September 5, 2017, pursuant to FOIA, Arledge

requested all records “pertaining to a subpoena issued to Wachovia Bank (currently

‘Wells Fargo Bank’) dated 2/13/2008 in the case (No. 674697) referencing U.S.

District TX vs. Cecil W. Coleman.” Id. ¶ 9. In response, in a letter to Arledge dated

September 26, 2017, the IRS informed Arledge that it required proof of Arledge’s

right to access the requested records before the IRS could process his request. Id.

¶ 10; see also Letter dated September 26, 2017 (“Letter”), attached to Complaint as

Exhibit 1. The letter outlined forms of acceptable proof of this right (i.e., a properly



                                          -2-
completed Form 8821, Tax Information Authorization or a properly completed Form

2848, Power of Attorney and Declaration of Representative) and requested that

Arledge provide his proof within 35 days. Memorandum of Law in Support of the

Internal Revenue Service’s Motion to Dismiss (“IRS Motion”) at 2 (docket entry 15);

see also Letter. The letter also informed Arledge that “the 20-day statutory period

within which the [IRS] must comply with a FOIA request will not begin until the

[IRS] received the necessary information.” IRS Motion at 2. In his reply to the IRS

dated October 12, 2017, Arledge argued that the documents he requested became

public records “upon Wachovia Bank n/k/a Wells Fargo Bank’s production of such

documents to the IRS in response to the original subpoena and their subsequent use

in [his] criminal prosecution. . . .” Complaint ¶ 11. As of June 15, 2018, the IRS has

“no record of receiving a properly completed Form 8821, Tax Information

Authorization, a properly completed Form 2848, Power of Attorney and Declaration

of Representation, or any other response from Mr. Arledge.” Declaration of Stefanie

M. Whitmore ¶ 9, attached to IRS Motion; IRS Motion at 3.

      In a letter to Roque-Jackson dated November 16, 2017, Arledge’s attorney

requested “any and all information provided by Wachovia Bank n/k/a Wells Fargo

Bank in response to a Government subpoena, including, but not limited to, bank

records, bank statements, copies of the front and back of cashier’s checks, Form

8300s, deposit slips, etc.” pursuant to FOIA. USAO Motion at 2; see also Letter dated



                                         -3-
November 16, 2017, attached to Complaint as Exhibit B. The letter further requested

“any and all information pertaining to a subpoena issued to Wachovia Bank

(currently ‘Wells Fargo Bank’) dated 2/13/2008 in the case (No. 674697) referencing

U.S. District TX vs. Cecil W. Coleman.” Complaint ¶ 13. The USAO contends that

“[s]ubmitting a FOIA request by directly contacting an AUSA in a district is not a

proper request under DOJ’s FOIA regulations [and that] [t]hrough prior

correspondence, [Arledge’s] attorney Ryan K. Lurich had been advised that such

requests needed to be sent directly to FOIA staff in Washington, D.C.” Declaration

of Theresa McClure ¶ 8, attached to USAO Motion as Exhibit A.

       The defendants move to dismiss Arledge’s FOIA claims because he has failed

to exhaust his administrative remedies.

                                      II. ANALYSIS

                 A. Standard for Determination under Rule 12(b)(6)

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina

Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 570 (2007)), cert. denied, 552 U.S. 1182

(2008). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of [his

or her] entitlement to relief requires more than labels and conclusions, and a



                                            -4-
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550

U.S. at 555 (internal quotation marks, brackets, and citation omitted). “Factual

allegations must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in

fact).” In re Katrina Canal, 495 F.3d at 205 (quoting Twombly, 550 U.S. at 555)

(internal quotation marks omitted). “The court accepts all well-pleaded facts as true,

viewing them in the light most favorable to the plaintiff.” Id. (quoting Martin K. Eby

Construction Company, Inc. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.

2004)) (internal quotation marks omitted). The thrust of the motions is that Arledge

has failed to state claims upon which this court could grant him relief as Arledge

failed to submit proper FOIA requests and thus did not exhaust his administrative

remedies.

                    B. Failure to Exhaust Administrative Remedies

      Exhaustion of administrative remedies is a mandatory jurisdictional

prerequisite to the commencement of a FOIA lawsuit. Hedley v. United States, 594

F.2d 1043, 1044 (5th Cir. 1979) (per curiam). The USAO asserts that although the

Department of Justice has a decentralized system for responding to FOIA requests, see

28 C.F.R. § 16.3, Arledge improperly sent his FOIA request to Roque-Jackson.

USAO Motion at 1-2. The IRS maintains that it is prohibited from disclosure of tax

returns and “returns information” unless otherwise authorized, see 26 U.S.C. § 6103,



                                          -5-
26 C.F.R. §§ 601.702(c)(4)(i)(E), (c)(5)(iii)(B), (c)(5)(iii)(C), and that Arl edge failed

to provide the proper authorization to establish his right to the requested records.

IRS Motion at 4-5. Arledge has failed to provide evidence that he made proper FOIA

requests in accordance with mandatory regulations. Accordingly, Arledge’s claims are

dismissed for failure to exhaust his administrative remedies. *

                                 III. CONCLUSION

      The defendants’ motions to dismiss are GRANTED.

      SO ORDERED.

October 26, 2018




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




      *
              Though Arledge argues to the contrary, the fact that some records that
Arledge requested were admitted into evidence in his criminal trial does not establish
his right to access those records under FOIA. See Richardson v. United States
Department of Justice, 730 F. Supp. 2d 225, 234 (D. D.C. 2010).

                                           -6-
